Hammond, J.
In several cases it has been held by this court that an action would not lie for an injury received from a revolving set screw. Ford v. Mount Tom Sulphite Pulp Co. 172 Mass. 544, and cases cited. Demers v. Marshall, 178 Mass. 9, and cases cited. The plaintiff attempts to distinguish this case from many of the previous cases upon the ground that, while in those cases it appeared that the set screw was a common and well known device, in the present case there was evidence tending to show'that it had ceased to be used and that a safer device had been substituted.
But while the fact that the screw was a common device has *214been regarded as an important element, still under the circumstances of this case we think the defendant not liable even if the use of such a screw in other establishments had ceased. The plaintiff was a man of maturity and had contracted to work and had been at work many years in the building in rooms where machinery was in operation. In December, 1901, the defendant company, which had occupied for several years a certain portion of the building, hired an additional room, and upon January 1, 1902, the plaintiff, who had been working for the defendant in the other rooms, went to work to clear up and fit this room for occupancy. He “worked around there off and on” until the accident, which occurred on the eleventh day of the same month. It is plain that the plaintiff understood that he was in a building where the machinery was not new, that he understood and appreciated generally the danger of revolving machinery, or that at any rate the defendant had a right to suppose that he did. He could have seen the set screw in motion. There was no danger which in view of the plaintiff’s knowledge and capacity must not have been well, understood by and apparent to him, and there was therefore no negligence on the part of the defendant in exposing him to it. See Goodnow v. Walpole Emery Mills, 146 Mass. 261.
It follows that in accordance with the terms of the report there must be

Judgment on the verdict for the defendant.